                                                                               1/24/2020

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                         CV 19-89-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

RUSSELL H. SCHWARTZ; LINDA
D. SCHWARTZ; and PRAIRIE
COUNTY,

                    Defendants.

      On January 24, 2020, Defendants Russell H. Schwartz and Linda D.

Schwartz filed a Notice of Filing of Bankruptcy Petition, indicating they filed for

bankruptcy under Chapter 13 of the United States Bankruptcy Code. (Doc. 11.)

Accordingly, the Court orders this case STAYED pursuant to 11 U.S.C. § 362.

      IT IS ORDERED.

      DATED this 24th day of January, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
